DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 13 – 18, 20, 21, and 23 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a method for operating an electrical energy store, in particular for use in a motor vehicle, the method comprising: ascertaining a charge state of a first energy store with an evaluation unit; ascertaining a charge state of a second energy store with an evaluation unit, the first energy store being separate from the second energy store; ascertaining an instantaneous power demand with an evaluation unit; and adapting an operation of at least one energy store of the first energy store and the second energy store based on the ascertained charge states and the ascertained instantaneous power demand with a control unit, the adaptation being carried out with at least one semiconductor switch; wherein the at least one semiconductor switch includes at least two bi-directional semiconductor switches connected to each other in series for each energy store of the first energy store and the second energy store, the at least two bi-directional semiconductor switches for the first energy store being separate from the at least two bi-directional semiconductor switches for the second energy store.
Regarding claims 13 – 15, and 23, the claims are dependent upon claim 11 and are therefore allowable.
Regarding claim 16, the prior art does not teach or suggest the combination of wherein, inter alia, a system for operating electrical energy stores, comprising: a first energy store; a second energy store separate from the second energy store; at least one evaluation unit for ascertaining an instantaneous charge state of a first energy store and a second energy store and an instantaneous power demand of the system; and a control unit to adapt an operation of at least one energy store of the first energy store and the second energy store based on the ascertained charge states and the ascertained instantaneous power demand of the system, wherein the control unit is configured to adapt the operation using a plurality of semiconductor switches; wherein the plurality of semiconductor switches includes at least two bi-directional semiconductor switches connected to each other in series for each energy store of the first energy store and the second energy store, the at least two bi-directional semiconductor switches for the first energy store being separate from the at least two bi-directional semiconductor switches for the second energy store.
Regarding claims 17 and 18, the claims are dependent upon claim 16 and are therefore allowable.
Regarding claim 20, the prior art does not teach or suggest the combination of wherein, inter alia, a motor vehicle, comprising: a system for operating electrical energy stores, including: a first energy store; a second energy store separate from the first energy store; at least one evaluation unit for ascertaining an instantaneous charge state of a first energy store and a second energy store and an instantaneous power demand of the system; and a control unit to adapt an operation of at least one energy store of the first energy store and the second energy store based on the ascertained charge states and the ascertained instantaneous power demand of the system, wherein the control unit is configured to adapt the operation using a plurality of semiconductor 
Regarding claims 21, the claims are dependent upon claim 20 and are therefore allowable.
Regarding claim 24, the prior art does not teach or suggest the combination of wherein, inter alia, a method for  operating an electrical energy store for a motor vehicle, the method comprising: ascertaining a charge state of a first energy store with an evaluation unit; ascertaining a charge state of a second energy store with an evaluation unit; ascertaining an instantaneous power demand with an evaluation unit; adapting an operation of at least one energy store of the first energy store and the second energy store based on the ascertained charge states and the ascertained instantaneous power demand with a control unit, the adaptation being carried out with at least one semiconductor switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09/23/2021, with respect to claims 11, 13 – 18, 20, 21, and 23 – 24  have been fully considered and are persuasive.  The rejection of claims 11, 13 – 18, 20, 21, and 23 – 24 has been withdrawn. 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859